DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                    GOLDBOURNE ONEIL HENRY,
                           Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D17-2501

                           [January 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 14-
009673CF10A.

  Carey Haughwout, Public Defender, and Brad R. Schlesinger, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

   Goldbourne Henry appeals his convictions for burglary of a dwelling
and grand theft. He also raises the issue of the imposition of a public
defender fee which exceeds the statutory minimum without the showing
to justify the higher fee. We reverse the grand theft conviction and the
$400 public defender fee and remand the case for resentencing. We affirm
on all other issues.

    The primary witness (“the witness”) against Henry was a co-defendant
who testified for the state after entering an open plea. This witness
described using his gold Mercury to drive Henry and another man to an
apartment complex. While the witness acted as a lookout, Henry and the
other man entered an apartment. When they were away from the car, the
witness called Henry multiple times to see what was happening. Henry
and his accomplice returned with a television and other items. They
loaded their booty into the car and transported it to the witness’s house
for storage.
    The witness was arrested hours later. A police search of his home
pursuant to a warrant uncovered stolen credit cards, jewelry, and a
television. A detective obtained consent to search the witness’s cell phone;
he discovered 22 calls during the time of the burglary between the witness
and a person with the contact name of “GB.” At trial, the witness testified
that he inputted “GB” into his phone as the contact name for Goldbourne
Henry. As further evidence of Henry’s identification as the burglar, the
state offered evidence that Henry’s fingerprint was lifted off of a soda can
recovered from a bedroom closet in the burgled house.

           The defendant was entitled to a judgment of acquittal
                        on the grand theft charge

   Henry first challenges the denial of his motion for judgment of acquittal
as to the grand theft charge because the state failed to prove that the fair
market value of the stolen items exceeded $300.00.

   A trial court’s ruling on a motion for judgment of acquittal is reviewed
de novo. Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). “If, after viewing
the evidence in the light most favorable to the State, a rational trier of fact
could find the existence of the elements of the crime beyond a reasonable
doubt, sufficient evidence exists to sustain a conviction.” Id.

   In order to prove grand theft, the state must prove that the value of the
stolen items was at least $300. § 812.014(2)(c)1., Fla. Stat. (2014). Section
812.012(10)(a)1., Florida Statutes (2014), defines “value” as “the market
value of the property at the time and place of the offense or, if such cannot
be satisfactorily ascertained, the cost of replacement of the property within
a reasonable time after the offense.”

    This court has “adopted a two-pronged test for determining whether the
evidence adduced at trial to prove the value of the stolen property is
sufficient to withstand a motion for judgment of acquittal.” Mansfield v.
State, 954 So. 2d 74, 76 (Fla. 4th DCA 2007) (citing Gilbert v. State, 817
So. 2d 980 (Fla. 4th DCA 2002); I.T. v. State, 796 So. 2d 1220 (Fla. 4th
DCA 2001)). “First, the court must ascertain whether the person testifying
is competent to testify to the value of the property.” Id. (citing I.T., 796 So.
2d at 1221). Second, “the court must ascertain whether the evidence
adduced at trial is sufficient to prove that the property was worth over
$300 at the time of the theft.” Id. (quoting Gilbert, 817 So. 2d at 982).
“Absent direct testimony of the market value of the property, proof may be
established through the following factors: original market cost, manner in
which the item has been used, its general condition and quality, and the


                                      -2-
percentage of depreciation since its purchase or construction.” Id. at 76-
77 (quoting Gilbert, 817 So. 2d at 982).

   In this case, the victim offered only estimates of what he paid for the
stolen property. Without any testimony regarding the manner in which
the items had been used, their age, their general condition and quality, or
the percentage of depreciation since their purchase, the victim’s testimony
was insufficient to prove that the present value of the stolen items was at
least $300. A guesstimate of purchase price, without more, is generally
insufficient to establish value in a theft case, especially one involving
electronic components. Lucky v. State, 25 So. 3d 691, 692 (Fla. 4th DCA
2010); Davis v. State, 48 So. 3d 176 (Fla. 4th DCA 2010); Doane v. State,
847 So. 2d 1015, 1017 (Fla. 5th DCA 2003). The state argues that, in the
aggregate, the value of the stolen items surpasses the $300 threshold.
However, speculation cannot be so aggregated. See Davis, 48 So. 3d at
180 (citing D.H. v. State, 864 So. 2d 588 (Fla. 2d DCA 2004)).

   We reverse the grand theft conviction and remand with instructions to
enter judgment for the lesser included offense of petit theft and for
resentencing.

  A photo of a contact information screen from the witness’s iPhone was
   admissible for the non-hearsay purpose of establishing a connection
                     between Henry and the witness
    Over Henry’s hearsay objection, the trial court admitted a photograph
of a contact information screen from the witness’s iPhone. We agree with
the state’s contention that the photograph was non-hearsay admitted for
a limited purpose. This was the photograph:




                                   -3-
   If the photograph were offered to prove Henry’s telephone number, it
would be hearsay under Florida’s hearsay rule. Section 90.801(1)(c),
Florida Statutes (2014), defines “hearsay” as “a statement, other than one
made by the declarant while testifying at the trial or hearing, offered in
evidence to prove the truth of the matter asserted.” Hearsay evidence is
inadmissible, except as provided by statute. § 90.802, Fla. Stat. (2014).
The data entry of the phone number into the cell phone and the
photograph were not made at the trial or hearing, so the photograph is
hearsay if offered to establish Henry’s phone number. This is so even
though the witness, the person who entered the data, was available in
court for cross-examination by the defense, thus eliminating one of the
rationales for excluding hearsay evidence–“the lack of an opportunity to
cross-examine the person who made the out-of-court statement to test the
person’s perception, memory, sincerity, and accuracy.” Ehrhardt, Florida
Evidence § 801.1 (2012 edition). 1 The express language of the section
90.801 definition of hearsay controls over practical considerations.

   The contact information screen here at issue is tantamount to a
modern-day entry in an address book. Courts have generally held a
witness’s address book entry to be non-hearsay when used for the limited
purpose of proving association between the maker of the address book and
another. See Guidry v. State, 9 S.W.3d 133, 152 (Tex. Crim. App. 1999)


1Unlike the Federal Rules of Evidence, Florida has no residual exception to the
hearsay rule under which this type of evidence might well be admissible. See
Fed. R. Evid. 807.

                                     -4-
(testimony by police detective that name and phone number of co-
conspirator’s girlfriend were listed in address book of principal was not
hearsay because it was not offered to prove that phone number was
actually girlfriend’s number, but rather as circumstantial evidence of link
between co-conspirator and principal, the conspiracy which involved
defendant); People v. Reed, 439 N.E.2d 1277, 1280-81 (Ill. App. Ct. 1982)
(address book found in co-conspirator’s car containing defendant’s name
and phone number was not hearsay where entry was offered for purpose
of demonstrating that co-conspirator knew defendant and officer who
found the book testified at trial regarding the book); United States v. Ellis,
461 F.2d 962, 970 (2d Cir. 1972) (“[A]ddress books belonging to one
defendant, containing names of other defendants, are not hearsay and are
admissible as circumstantial evidence showing association.”); United
States v. Panebianco, 543 F.2d 447, 456-57 (2d Cir. 1976) (admission of
address book entry was proper where an inference could be reasonably
drawn that it was co-defendant who was listed in the address book, and
when used for purpose of establishing an additional transactional link in
the conspiracy, the entry “is not hearsay because what is probative is the
mere existence of the entry rather than the meaning intended by the
writer.”).

    Here, the photograph of the contact information screen was admissible
for the limited purpose of linking Henry and the witness. This is the way
the Eleventh Circuit has approached such evidence. In United States v.
Fuentes, 368 F. App’x 95, 99 (11th Cir. 2010), the court held testimony
that the defendant’s name and phone number which appeared in the
“contacts” list of a cell phone seized from his co-defendant was admissible
for the limited purpose of linking co-conspirators. See also Hudson v.
Perez, 2013 WL 5229797, *13 (S.D.N.Y. Sept. 17, 2013). In a similar case,
the opponent of the evidence would be entitled to a limiting instruction,
although we doubt its usefulness where the owner of the phone providing
the contact information screen is available for cross-examination.

   Finally, as the state concedes, it was error to impose a $400 public
defender fee without giving Henry notice of his right to a hearing and
without making factual findings to support fees in excess of $100. See §
938.29(1)(a), Fla. Stat. (2014).

   On the remaining issues we find no reversible error.

   Affirmed in part, reversed in part and remanded.

MAY and CONNER, JJ., concur.


                                     -5-
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -6-